DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Related Application(s) – Prior Art of Record 
2.  The instant application is a continuation application (CON) of parent application 16/730,504 (now USPN 11,049,113).  In accordance with MPEP §609.02 A.2 and §2001.06(b) (last paragraph), the prior art cited in the above parent application has been considered, and all documents cited or considered ‘of record’ in that application are now considered cited or ‘of record’ in this application.  Applicant is reminded that the prosecution history of the above parent application is relevant in the examination of the instant application. 

Status
3.  Applicant’s Preliminary Amendment of 5/24/21 has been entered, wherein applicant cancelled claims 1-20 and added new claims 21-40.  Pending claims 21-40 are rejected for the reasons given below. 

Claim Rejections - 35 USC §101
4. 35 U.S.C. §101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

5.  Claims 21-40 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory patent ineligible subject matter. (See, Alice) 
In sum, claims 21-40 are rejected under 35 U.S.C. §101 because the claimed invention recites and is directed to a judicial exception to patentability (i.e., an abstract idea) and does not provide an integration of the recited abstract idea into a practical application nor include an inventive concept that is “significantly more” than the recited abstract idea to which the claim is directed. (MPEP §2106) 
In determining subject matter eligibility in an Alice rejection under 35 U.S.C. §101, it is first determined as Step 1 whether the claims are directed to one of the four statutory categories of an invention (i.e., a process, a machine, a manufacture, or a composition of matter) (MPEP §2106.03).  Here, the claims are directed to the statutory category of a process (claims 21-26), a machine (claims 34-40) and a manufacture (claims 28-33). (MPEP §2106)  Therefore, we proceed to Step 2A, Prong 1. 
Under a Step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more enumerated categories of patent ineligible subject matter (i.e., certain methods of organizing human activity, one or more mathematical concepts, and/or one or more mental processes) that amounts to a judicial exception to patentability. (MPEP §2106.04)  Here, the independent claims, at their core, recite the abstract idea of: 
receiving, … , an authorization request … for an electronic transaction, the authorization request including a transaction value; 
determining, … , a configurable threshold value associated with the electronic transaction; 
transmitting, … , the authorization request to an issuer … for approving the electronic transaction for the transaction value; 
upon determining that the issuer … has declined the electronic transaction, re-transmitting, … , the authorization request to the issuer … for approval, re-transmitting the authorization request comprising an iterative reduction of the transaction value until an approval is received from the issuer … or a reduced transaction value falls below the configurable threshold value. 
Here, the recited abstract idea falls within one or more of the three enumerated categories of patent ineligible subject matter (MPEP §2106.04), to wit: certain methods of organizing human activity, which includes sub-categories of fundamental economic practices or principles and/or commercial interactions (e.g., in the claims: facilitating and or processing an authorization request for a transaction value (a payment amount) using an iterative process to re-transmit and reduce, iteratively, the transaction value until the authorization request is approved or until the reduced transaction value falls below a threshold value. 
Under Step 2A, Prong 2 the recited additional elements are evaluated to determine whether they provide an integration of the recited abstract idea into a practical application. (i.e., whether they provide a technological solution). (MPEP §2106.04)  Here, the recited additional elements, such as:  a “payment processing computing system,” an “issuer processor” or other “processor,” a “point of sale (POS) device,” and a “computer readable medium” storing executable instructions to accomplish various functions, do not amount to an inventive concept since the claims are simply using each of these additional elements, which are recited in the claims at a high degree of generality, as a tool to carry out the recited abstract idea (i.e., “apply it”) on a computer, using a memory device and/or a database, on a data or communication network, on a display device or user interface, or on another computing device listed above, and/or via software programming, where the additional elements simply perform generic computer data receipt and processing/analysis steps, data storage and communication steps, sensing steps and/or outputting/displaying steps such as those typically used in a general purpose computer, a computing system, a display or user interface, and/or a computer or communication network.  Thus, the claims do not provide an integration into a practical application. (See e.g., applicant’s Specification at least ¶¶ 033, 039-044, 046 and 048, where these additional elements that are recited at a high degree of generality in the claims are discussed). 
Under the Step 2B analysis, it is determined whether the recited additional elements amount to something “significantly more” than the recited abstract idea to which the claims are directed. (i.e., provide an inventive concept). (MPEP §2106.05)  Here, the recited additional elements, identified above in the Step 2A, Prong 2 analysis, do not amount to an inventive concept since, as stated above in the Step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer, using a memory device and/or a database, on a data or communication network, or on another computing device listed above, and/or via software programming, where the additional elements are specified at a high level of generality as simply facilitating and/or performing generic computer data receipt and processing/analysis steps, data storage and communication steps, sensing steps, and/or data outputting/displaying steps such as those typically used in a general purpose computer, a computing system, a display or user interface, and/or a computer or communication network, where the additional elements are being used in the claims to simply implement the abstract idea and are not themselves being technologically improved, and therefore do not provide something “significantly more.” (See e.g., MPEP §2106.05 I.A.) 
The dependent claims simply further refine and limit the abstract idea recited by the independent claims, from which these claims respectively directly or indirectly depend, where the abstract idea is described above. 
Claims 22, 23, 29, 30, 35 and 36 simply further refine the abstract idea by requiring that the iterative reduction of the abstract idea is a percentage of a predefined value or is a stepwise reduction, which simply add more detail to the iterative reduction of transaction value process of the abstract idea, and these claims do not add any element or feature that provides an integration into a practical application, or provide a technological solution to a technological problem, or technologically improves any additional element recited and being used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2A, Prong 2) or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B). (See MPEP §§2106.04, 2106.05) 
Claims 24, 31 and 37 simply further refine the abstract idea by requiring that a schedule is used in the re-transmitting step and that the schedule is based on a partial authorization of the transaction and a time thereof, which simply add more detail to the iterative reduction of transaction value process of the abstract idea, and these claims do not add any element or feature that provides an integration into a practical application, or provide a technological solution to a technological problem, or technologically improves any additional element recited and being used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2A, Prong 2) or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B). (See MPEP §§2106.04, 2106.05) 
Claims 25, 32 and 38 simply further refine the abstract idea by requiring that an authorization result is received and is used to update a dataset of historical processing results, which simply add more detail to the iterative reduction of transaction value process of the abstract idea, and these claims do not add any element or feature that provides an integration into a practical application, or provide a technological solution to a technological problem, or technologically improves any additional element recited and being used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2A, Prong 2) or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B). (See MPEP §§2106.04, 2106.05) 
Claims 26, 33 and 39 simply further refine the abstract idea by requiring that an indication of an approved authorization is sent after receiving issuer approval of the authorization request, which simply add more detail to the iterative reduction of transaction value process of the abstract idea, and these claims do not add any element or feature that provides an integration into a practical application, or provide a technological solution to a technological problem, or technologically improves any additional element recited and being used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2A, Prong 2) or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B). (See MPEP §§2106.04, 2106.05) 
Claim 27 simply further refines the abstract idea by requiring that a rule set associated with the transaction is identified as part of the step of determining a schedule, as set out in claim 24 above, which simply add more detail to the iterative reduction of transaction value process of the abstract idea, and the claim does not add any element or feature that provides an integration into a practical application, or provide a technological solution to a technological problem, or technologically improves any additional element recited and being used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2A, Prong 2) or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B). (See MPEP §§2106.04, 2106.05) 
Claim 40 simply further refines the abstract idea by requiring that the transaction is one of a series of recurring transactions, which is simply refining the type of financial transaction involved in the abstract idea, and this claim does not add any element or feature that provides an integration into a practical application, or provide a technological solution to a technological problem, or technologically improves any additional element recited and being used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2A, Prong 2) or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B). (See MPEP §§2106.04, 2106.05) 
Thus, neither the independent claims nor the dependent claims, viewed individually and as a whole, including consideration of all the limitations of each claim viewed both individually and in combination, do not add any additional element or provide any subject matter that provides a technological improvement (i.e., an integration into a practical application) that results in the claims being directed to patent eligible subject matter, nor do the claims provide something significantly more than the recited abstract idea to which the claims are directed. 

Prior Art Not Relied Upon
6.  The following relevant prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. (See, MPEP §707.05)  The examiner considers the following reference(s) pertinent for disclosing various features relevant to the invention, but not all the features or combination of features of the invention, for at least the following reasons: 
Sellen et al. (US Patent Publication 2009/0024527 A1) discloses a system and various methods for reducing an amount of a financial payment transaction, including adjusting the amount of the transaction up to a certain value, where such process is iterative. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W. King whose telephone number is (571) 270-5776.  The examiner can normally be reached Mon - Fri 8 AM - 4 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776, and the fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (USA or CANADA) or (571) 272-1000. 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696